Citation Nr: 1546712	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for breathing problems and bronchitis (also claimed as chronic obstructive pulmonary disease (COPD)), to include as due to asbestos exposure and concrete dust exposure.

2.  Entitlement to service connection for a throat condition (diagnosed as chronic laryngitis), to include as due to asbestos exposure and concrete dust exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before a decision review officer (DRO) in February 2014.  A transcript of the hearing has been associated with the record.

A May 2014 filing by the Veteran was accepted by the RO as having perfected an appeal in lieu of VA Form 9.  See August 2014 VA letter to Veteran.  By a further filing of September 2014, the Veteran clarified that he did not wish to schedule a Board hearing in connection with the appeal.

A rating decision of April 2014 denied the Veteran entitlement to service connection for sleep apnea as secondary to breathing problems and bronchitis (also claimed as COPD0 and/or throat condition.  The Veteran did not appeal the decision.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's current breathing disorder, to include chronic obstructive pulmonary disease (COPD), is not related to his military service, to include exposure to asbestos and cement dust.

2.  The Veteran's current throat condition, to include chronic laryngitis, is not related to his military service, to include exposure to asbestos and cement dust.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a breathing disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for a throat condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The development of the Veteran's claims has been consistent with the provisions of the VCAA and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. 
§ 5103(a)).  The record indicates that the originating agency provided the Veteran with VCAA notice by a letter of June 2012.

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all available, relevant evidence necessary to decide the issues on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, the transcript of a DRO hearing, service treatment records, VA treatment records, and private treatment records.

The Veteran underwent a VA compensation examination for throat and respiratory conditions in March 2014.  The report reflects that the examiner reviewed the Veteran's claims folder, interviewed and examined the Veteran, and evaluated the Veteran's current health condition.  The offered opinion is supported by a rationale and adequately explained.  Therefore, the Board finds that the medical examination and opinion are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination or VA opinion must be adequate).

Legal criteria of service connection

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).  For the listed chronic conditions, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See 38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to service connection for breathing problems,
 throat condition, and chronic bronchitis

The Veteran seeks service connection for "breathing problems/condition, throat condition, and chronic bronchitis."  See Veteran's claim of June 2012; statement of Veteran's representative of July 2015.  As these claimed disabilities involve the same application of law, they will be taken up together in the Board's analysis.

With respect to the first element of Hickson, a current disability, the Veteran reports symptoms such as shortness of breath, productive cough, and wheezing.  See, e.g., VA treatment record of January 2014.  A VA pulmonary function test shows an "obstructive spirometry pattern."  See VA treatment record of February 2014.  The Veteran has been diagnosed with the current disabilities of "chronic laryngitis" and "COPD" (chronic obstructive pulmonary disease).  See VA examination report of March 2014; private treatment record of January 2013.  Accordingly, the first element of Hickson is met.

With respect to Hickson element (2), an in-service incurrence of a disease or injury, the Veteran alleges that he was exposed to asbestos and concrete dust while performing a "complete overhaul" of barracks during service.  See transcript of DRO hearing of February 2014.  He states that, as a carpenter, he was exposed to concrete dust caused by his use of a jackhammer without breathing protection in the barrack basements.  In addition, asbestos exposure allegedly occurred when the Veteran removed asbestos from the walls, where it was used in connection with piping.  Id.

The Veteran states that he did not experience a breathing problem or a throat condition during service.  Id.  The Veteran's service treatment records, including his entrance and separation examinations, show no complaints, treatments or diagnoses of pulmonary problems.  A medical notation of October 1955 states "Chest X-ray: Negative."

There is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated regulations in regard to such claims.  VA has developed administrative guidelines to analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015).  Claims based on exposure to asbestos 1) require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and 2) a diagnosed disability that has been associated with in-service asbestos exposure.  Id.  Occupational exposure is the most common cause of asbestosis, but the condition can have other causes.  Id.

The Board finds that the Veteran's testimony concerning his exposure to cement dust and asbestos is credible.  Exposure to asbestos and cement dust while demolishing a barracks is consistent with the place, type, and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2014).  It has also been determined that, in general, the likelihood of asbestos exposure is "probable" for persons having the military occupational specialty (MOS) of constructionman.  See VA Adjudication Procedure Manual, M21-1, Part IV, Chapter 1, Topic 3.  While the Veteran's MOS was not "constructionman," his demolition and remodelling work during service involved construction.

Turning to Hickson element (3), nexus, the competent and probative evidence demonstrates that the Veteran's currently diagnosed throat condition and pulmonary disorder are unrelated to his military service, to include exposure to asbestos and cement dust.

In March 2014, the Veteran underwent a VA medical examination for respiratory conditions and for rhinitis and other conditions of the nose, throat, larynx, and pharynx.  Following an examination of the Veteran and a review of the Veteran's claims file, the examiner determined that the Veteran's throat condition, COPD and/or bronchitis, and breathing problems were "less likely than not incurred in, caused by, or aggravated by" by in-service exposure to asbestos or concrete dust.  See VA examination report of March 2014.  The examiner noted the Veteran's lay statements regarding his in-service work, to include jack-hammering concrete walls, with the dust so thick that you could not see the other side of the room.  
The rationale for the opinion included that there was no evidence by recent CT scan of the lungs that asbestos related changes (i.e., pleural plaques) were found.  The examiner also noted that there was no diagnosis to date of lung cancer, nor any records by the Veteran's numerous pulmonologists that cite to asbestos.  

As for the Veteran's exposure to concrete dust while remodeling barracks during service, the examiner stated: "I did additional medical literature search on 'concrete dust' pertaining to lung conditions in veterans.  Unfortunately there was no collective effort on large scale studies in veterans describing the general effects of 'concrete dust' on the different organs systems of the human body that I could find by publication."  Id.

The examiner further reasoned that the Veteran has "a strong history of tobacco use."  The report noted the Veteran's self-reported history of having smoked two packs of cigarettes per day for 20 years prior to quitting in 1977.  The examiner stated that "there is abundant medical literature that documents the link between COPD & tobacco's use."  Id.  The examiner further noted that "records indicate [that the Veteran's] 'mother & sister passed due to respiratory causes.'"  Id.

VA and private treatment records amply document the Veteran's symptoms, which include wheezing, chest congestion and a productive cough.  See, e.g., private treatment record of May 2011; VA treatment record of June 2012.  The Veteran's "CT of the chest with fibrosis noted in the left base" is documented by private treatment records.  See private treatment record of January 2014; January 2014 record of Dr. N. D.  A private radiology report of April 2013 indicates the following impression:  "Emphysematous changes are seen throughout the lungs.  There is a focal area of atelectasis or fibrosis in the left lung base . . . . Evidence for remote granulomatous disease with calcified granuloma in the right lung base and right hilum."  See April 2013 radiology report of Dr. W. L. 

No positive nexus opinion, however, is of record.  No medical opinion links the Veteran's current conditions to his military service, including exposure to asbestos and cement dust. 

The Board finds the March 2014 VA examination report to be highly probative on the matter of nexus.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  The VA examiner reviewed the history and testing, thoroughly examined the Veteran, and provided an opinion that is supported by a rationale.  The VA examiner specifically noted the Veteran's account of his in-service exposure to asbestos and concrete dust.  The report also cited that a review of specific private treatment records that found fibrosis in the left lung.

The VA examiner's opinion is also consistent with the Veteran's medical history, which suggests the absence of symptomatology of a pulmonary disorder for several years after service.  The Veteran checked "yes" to the form question, "Have you ever had or have you now ear, nose or throat trouble?" [emphasis added] on a post-service "Report of Medical History" in 1956.  The Veteran checked "no," however, to the same question on the same form filled out in March 1957.  The Veteran states that he began to experience a cough in "the early '60s."  See transcript of DRO hearing of February 2014.  He reports that he had no breathing problems at that time.  Id.  With respect to hoarseness of the throat, he states that it "really started in the last five years."  Id.  The Veteran does not claim that he experienced in-service symptoms or recurrent symptoms immediately following service.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to diagnose a condition when (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board notes that the Veteran, while competent to report his past and present symptoms such as persistent coughing, is not competent to associate these symptoms to an event or injury during military service, under the facts of this case.  Linking symptoms of a throat condition or pulmonary disorder to military service requires specific medical training that is beyond the competency of the Veteran or any other layperson.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his respiratory condition and throat condition, to include asbestos exposure and cement dust exposure, to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2015). 

The Board notes that the law relating to presumed service connection for chronic diseases does not apply in this case.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran does not claim, and the evidence does not show, that the Veteran suffers from a chronic condition that is listed in § 3.309(a), including bronchiectasis.

A preponderance of the evidence indicates that the Veteran's diagnosed conditions are not related to his military service, to include asbestos exposure and cement dust exposure.  Because Hickson element (3) is not met, the Veteran's claims fail on this basis.  For the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a breathing problem/condition, a throat condition, and chronic bronchitis.


ORDER

Entitlement to service connection for breathing problems and bronchitis (also claimed as chronic obstructive pulmonary disease (COPD)), to include as due to asbestos exposure and concrete dust exposure, is denied.

Entitlement to service connection for a throat condition (diagnosed as chronic laryngitis), to include as due to asbestos exposure and concrete dust exposure, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


